DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE102018210469.7 on 06/27/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018210469.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2008/0217052 A1) in view of Liskow (US 2014/0365090 A1).

2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 1, Matsui discloses a printed circuit board (for transmission control and for arrangement on an interface (an interface of 18 and air or an interface of 10a and 18; note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface)), the printed circuit board (Fig 3-5) comprising: an upper side (surface of 10a towards 12); an underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) arranged at a distance from the upper side; and a plurality (see Fig 4 showing a plurality of 10b) of spaced-apart conductor tracks (10b; [0031]) positioned between the upper side and the underside, the plurality of spaced-apart conductor tracks (10b) are connected to each other in an electrically conductive note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface), the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board facing the interface.
Matsui does not explicitly disclose for transmission control and for arrangement on an interface.
	Liskow teaches of a printed circuit board (for transmission control and for arrangement on an interface) (also in the field of printed circuit board technology), the printed circuit board (Fig 3-6; 8; see also Fig 1) comprising: an upper side (54); an underside (side of 8 opposite to 54) arranged at a distance from the upper side; and a plurality (see Fig 1 showing a plurality of 16) of spaced-apart conductor tracks (16; [0043]; “tracks” shown spaced apart in a left-to-right direction) positioned between the upper side and the underside, the plurality of spaced-apart conductor tracks (16) are connected to each other in an electrically conductive manner (14; [0043]; “the VIA 14 is connected in an electrically conductive manner to an electrically conductive conductor track 16”), and wherein the printed circuit board (8) is arranged on an interface (about 6,72,70), the underside of the printed circuit board (8) facing the interface (6,72,70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Matsui comprising a printed circuit board for transmission control and for arrangement on an interface as taught by Liskow, in order to provide controlling different applications in automotive engineering, controlling actuators and sensors, provide a control module, and control switching procedures in a transmission (Liskow, [0001-0005,0048]).
Claim 1 states in the preamble of the claim, “for transmission control and for arrangement on an interface”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for transmission control and for arrangement on an interface.
Claim 1 states “for transmission control and for arrangement on an interface” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 1 states a “drilled out” but “drilled out” does not represent product structure but only refers to the process by which the hole is formed.  Thus Claim 1 is a product claim that recites a process step(s) of drilling and is thus treated as a product-by-process claim.

Regarding Claim 2, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui (in Fig 3-4) does not explicitly disclose wherein a second plated-through hole is made to extend to the underside of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, wherein the second plated-through hole is connected in an electrically conductive manner to a ground layer arranged within the printed circuit board.
However Matsui teaches of a printed circuit board (Fig 12-13), wherein a second plated-through hole (22; [0036]; “test plated through hole 22”) is made to extend to the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, wherein the second plated-through hole (22) is connected in an electrically conductive manner to a ground layer (28,24; [0065]; “present embodiment corresponds to the configuration connected by the test wiring pattern 24 from all the directions of the plated through hole 14”; [0069]; “test wiring pattern 28 comprising the multi-layer wiring board 10a is a ground layer generally considered to be at ground potential”) arranged within the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui (Fig 3-4) in view of Liskow, wherein a second plated-through hole is made to extend to the underside of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, wherein the second plated-through hole is connected in an electrically conductive manner to a ground layer arranged within the printed circuit board as taught by Matsui (Fig 12-13), as both limitations are present in the same publication and furthermore in order to provide a means of testing in all direction and a means to gather processing information (Matsui, [0013-0016, 0064-0069]).

Regarding Claim 3, Matsui in view of Liskow teaches the limitations of the preceding claim including an interface and Matsui further teaches the printed circuit board (Fig 3-4), wherein the second plated- through hole (22) has a solder resist layer (18) between (18 is shown on the underside of the PCB 10a and the interface of 18 and air) the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board and/or the protrusion in relation to the underside of the printed circuit board and the interface (as already taught by Liskow; the solder resist of Matsui would be underneath the PCB and between the PCB and the hydraulic plate as taught in view of Liskow).

Regarding Claim 4, Matsui teaches the limitations of the preceding claim and Matsui further teaches the printed circuit board (Fig 3-4), wherein the first plated-through hole (14) and/or the second plated-through hole (22) are each formed as a sleeve (see Fig 3-4 showing 14 as a structure of the plated through hole similar to Applicants plated through hole; a tubular structure; [0031]; “plated through hole”).

Regarding Claim 6, Matsui further discloses the printed circuit board (Fig 3-4), wherein the conductor tracks (10b) and/or the first plated-through hole (14) and/or the second plated-through hole (22) are formed from copper ([0032]; “copper”) or at least comprise copper ([0006,0032]; “copper”)  .

Regarding Claim 7, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the printed circuit board (Fig 3-6, see Fig 1), wherein the printed circuit board (8) can be arranged on the interface (6,72,70) in a form-fitting, material-bonding ([0043]; “adhesive arrangement 10”) and/or force-fitting manner.

Regarding Claim 8, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the printed circuit board (Fig 3-6, see Fig 1) wherein the interface is a hydraulic block (72; [0048]) of a transmission (66; [0048]).

Regarding Claim 9, Matsui discloses an apparatus comprising: a printed circuit board (Fig 3-5) including: an upper side (surface of 10a towards 12); an underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) arranged at a distance from the upper side; a first plated-through hole (14; [0031]; “plated through hole”) (drilled out) (at 20; [0034-0037]; “back-drilled hole 20 is a processing hole formed by a cutting process using a drill or the like. However, the process is not limited to the process with a drill”) on the underside of the printed circuit board (10a) in such a way that it is arranged so as to be set back in relation to the underside of the printed circuit board (10a); a plurality (see Fig 4 showing a plurality of 10b) of spaced-apart conductor tracks (10b; [0031]) connected to each other in an electrically conductive manner ([0031]; “a signal wiring 10b is formed and connected to the plated through hole 14”) by way of the first plated-through hole (14); an interface (for example an interface of 18 and air or an interface between 10a and 18; note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface) supporting the printed circuit board (10a), the underside of the printed circuit board (10a) facing the interface.
Matsui does not disclose the apparatus comprising a transmission control apparatus for a motor vehicle.
Liskow teaches of a transmission control apparatus (Fig 3-6; 8; see also Fig 1) for a motor vehicle (title, abstract, [0001-0004,0035,0048]), the transmission control apparatus (the apparatus also in the field of printed circuit board technology) comprising: a printed circuit board (8) including: an upper side (54); an underside (surface of 8 opposite of 8) arranged at a distance from the upper side; a plurality (see Fig 1 showing a plurality of 16) of spaced-apart conductor tracks (16; [0043]; “tracks” shown spaced apart in a left-to-right direction) connected to each other in an electrically conductive manner (14; [0043]; “the VIA 14 is connected in an electrically conductive manner to an electrically conductive conductor track 16”); an interface (about 6,72,70) supporting the printed circuit board (8), the underside of the printed circuit board (8) facing the interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Matsui used within a transmission control apparatus for a motor vehicle, the transmission control apparatus as taught by Liskow, such as to form a transmission apparatus, in order to provide controlling different applications in automotive engineering, controlling actuators and sensors, provide a control module, and control switching procedures in a transmission (Liskow, [0001-0005,0048]).
Claim 9 states a “drilled out” but “drilled out” does not represent product structure but only refers to the process by which the hole is formed.  Thus Claim 1 is a product claim that recites a process step(s) of drilling and is thus treated as a product-by-process claim.

Regarding Claim 10, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui (in Fig 3-4) does not explicitly disclose the transmission control apparatus, wherein the printed circuit board further comprises: a second plated-through hole extending to the underside of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, a ground layer wherein the second plated-through hole is connected in an electrically conductive manner to the ground layer.
However Matsui (in Fig 12-13) teaches of an apparatus, wherein the printed circuit board further comprises: a second plated-through hole (22; [0036]; “test plated through hole 22”) extending to the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, a ground layer (28,24; [0065]; “present embodiment corresponds to the configuration connected by the test wiring pattern 24 from all the directions of the plated through hole 14”; [0069]; “test wiring pattern 28 comprising the multi-layer wiring board 10a is a ground layer generally considered to be at ground potential”) wherein the second plated-through hole is connected in an electrically conductive manner to the ground layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Matsui (Fig 3-4) in view of Liskow, wherein the printed circuit board further comprises: a second plated-through hole extending to the underside of the printed circuit board and/or has a protrusion in relation to the underside of the printed circuit board, a ground layer wherein the second plated-through hole is connected in an electrically conductive manner to the ground layer as taught by Matsui (Fig 12-13), as both limitations are present in the same publication and furthermore in order to provide a means of testing in all direction and a means to gather processing information (Matsui, [0013-0016, 0064-0069]).

Regarding Claim 11, Matsui in view of Liskow teaches the limitations of the preceding claim including an interface and Matsui further teaches the apparatus (Fig 3-4) wherein the second plated-through hole (22) has a solder resist layer (18) between (18 is shown on the underside of the PCB 10a and the interface of 18 and air) the underside of the printed circuit board and/or the protrusion in relation to the underside of the printed circuit board and the interface (as already taught by Liskow; the solder resist of Matsui would be underneath the PCB and between the PCB and the hydraulic plate as taught in view of Liskow).

Regarding Claim 12, Matsui teaches the limitations of the preceding claim and Matsui further teaches the apparatus (Fig 3-4), wherein the first plated-through hole (14) and/or the second plated-through hole (22) are each formed as a sleeve (see Fig 3-4 showing 14 as a structure of the plated through hole similar to Applicants plated through hole; a tubular structure; [0031]; “plated through hole”).

Regarding Claim 14, Matsui further teaches the apparatus(Fig 3-4), wherein the conductor tracks (10b) and/or the first plated-through hole (14) and/or the second plated-through hole (22) are formed from copper ([0032]; “copper”) or at least comprise copper ([0006,0032]; “copper”)  .

Regarding Claim 15, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the apparatus (Fig 3-6, see Fig 1), wherein the printed circuit board (8) is arranged on the interface (6,72,70) in a form-fitting, material-bonding ([0043]; “adhesive arrangement 10”) and/or force-fitting manner.

Regarding Claim 16, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the apparatus (Fig 3-6, see Fig 1) wherein the interface is a hydraulic block (72; [0048]) of a transmission (66; [0048]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2008/0217052 A1) in view of Liskow (US 2014/0365090 A1) as applied to claims 4 and 12 above and further in view of Senk (US 2009/0188710 A1).

Regarding Claim 5, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui does not disclose wherein the sleeve is potted with a resin.
Senk teaches of a printed circuit board (Fig 3), wherein a sleeve (340; [0031-0039]; “plated”, “barrel”, “via”) (also comprising a back-drilled portion 344) is (potted) with a resin (348; [0034]; “epoxy”; note that the material nor characteristics of resin are not claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui in view of Liskow, wherein the sleeve is potted with a resin as taught by Senk, in order to provide higher density routing, meet spacing requirements, and efficiently utilize space on a PCB (Senk, [0001-0014]).

Regarding Claim 13, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui does not disclose wherein the sleeve is potted with a resin.
Senk teaches of a printed circuit board (Fig 3), wherein a sleeve (340; [0031-0039]; “plated”, “barrel”, “via”) (also comprising a back-drilled portion 344) is (potted) with a resin (348; [0034]; “epoxy”; note that the material nor characteristics of resin are not claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Matsui in view of Liskow, wherein the sleeve is potted with a resin as taught by Senk, in order to provide higher density routing, meet spacing requirements, and efficiently utilize space on a PCB (Senk, [0001-0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896